DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 10/29/2021.  Claims 1-12, 14-27, 29-51, 53-63 were pending. Claims 1, 12, 14, 25, 27, 29, 36, 40, 51, 53 were amended.  
Response to Arguments
4.	The applicant’s amendment filed on 10/29/2021 along with the remark were sufficient to overcome the examiner’s previous ground of rejections under 35 U.S.C 112(a) and 112(b).

Election/Restrictions
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of all species is withdrawn.  Claims 6, 8, 17, 45, 47, 56 directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
6.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
7.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
8.	Claims 1-12, 14-27, 29-51, 53-63 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-12, 15-24, the cited prior arts fail to disclose or suggest scanning the wafer relative to the ion beam along a scan path, wherein a scan velocity of the wafer is 
Regarding to claims 25-27, 29-35, the cited prior arts fail to disclose or suggest scanning the wafer relative to the ion beam along a scan path in accordance with a scan velocity function, wherein a scan velocity of the wafer is varied as the wafer travels along the scan path, wherein the scan velocity decreases as an area of the wafer exposed to the ion beam decreases; and modifying applied beam flux as a function of a position of the wafer by varying the scan velocity function as the wafer travels along the scan path.
Regarding to claims 36-39, the cited prior arts fail to disclose or suggest scanning the wafer relative to the ion beam along a scan path, the scan path comprising a scan out path from the first end of the ion beam to the second end of the ion beam according to a scan out velocity function and a scan back path from the second end of the ion beam to the first end of the ion beam according to a scan back velocity function, wherein one of the scan out velocity function and the scan back velocity function varies as a function of time, wherein a scan velocity of the wafer is varied as the wafer travels along the scan path, wherein the scan velocity decreases as an area of the wafer exposed to the ion beam decreases; and modifying applied beam flux as a function of a position of the wafer.
Regarding to claims 40-51, 53-63, the cited prior arts fail to disclose or suggest scanning the wafer relative to the ion beam along a scan path, wherein a scan velocity of the wafer is varied as the wafer travels along the scan path, wherein the scan velocity decreases as an area 
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713